Peters, J.
(dissenting). While our intrusion upon the discretionary area of sentencing is, and should be, rare (see, People v Delgado, 80 NY2d 780; People v Fioravantes, 229 AD2d 784, Iv denied 89 NY2d 922; People v Cruickshank, 105 AD2d 325, affd 67 NY2d 625; People v Board, 97 AD2d 610; People v Golden, 41 AD2d 242), this case involves a terminally ill, chronically pained spouse who repeatedly stated his desire not to continue living in this manner and who urged his family members to assist him in ending his life when he deemed necessary.
Mindful of the probation officer’s recommendation of incarceration in the Saratoga County Correctional Facility and the People’s request for six months’ imprisonment, we find that defendant’s unyielding dedication to her spouse and her family, coupled with her law-abiding life, warrants our reduction of her sentence to one year to insure her placement in a local facility. While County Court cannot be found to have abused its discretion, we believe that traditional notions of sentencing would not be undermined by such reduction and that the interest of justice would be best served.
Carpinello, J., concurs. Ordered that the judgment is affirmed.